PER CURIAM.
We reverse the decision of the Unemployment Appeals Commission, which concluded that the claimant was disqualified from receiving benefits under sections 443.036(29) and 443.101(l)(a)2., Florida Statutes (2003). The record shows that *1012the claimant’s conduct was a single incident of poor judgment, which .justified the employer’s termination of the claimant’s employment, but did not amount to misconduct sufficient to deny the claimant benefits. See Powell v. Fla. Unemployment Appeals Comm’n, 886 So.2d 420 (Fla. 1st DCA 2004); McCarty v. Fla. Unemployment Appeals Comm’n, 878 So.2d 432, 435 (Fla. 1st DCA 2004); Ash v. Fla. Unemployment Appeals Comm’n, 872 So.2d 400 (Fla. 1st DCA 2004).
REVERSED and REMANDED with directions to award claimant unemployment compensation benefits.
ERVIN, PADOVANO and LEWIS, JJ., concur.